DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,037,923 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-20 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 10,037,923 B2 and is obvious.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,535,569 B2.
the subject matter of claim 1-20 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 10,535,569 B2 and is obvious.

Allowable Subject Matter

Claims 1-20 are allowed (contingent upon overcoming double patenting rejection).
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…a second portion of the gate dielectric layer extends beyond edges of the gate electrode to contact sidewalls of the semiconductor fin; forming an inhibitor film on the second portion of the gate dielectric layer; growing a gate spacer on a sidewall of the gate electrode, wherein the inhibitor film prevents the gate spacer from growing on the second portion of the gate dielectric layer; and removing the inhibitor film”.
Jang et al. (US publication 2015/0357434 A1) discloses some features “…forming a … dielectric layer (206, [0034], fig. 5a) on a first semiconductor fin (202, [0033]); forming a first gate … (222/220, [0040], fig. 5a) over the first … dielectric layer (fig. 5b), wherein the first gate … extends on sidewalls and a top surface of the first 
Balakrishnan et al. (US publication 2017/0117409 A1) discloses some features “…forming a gate dielectric layer (16, [0037], fig. 3) on a first semiconductor fin (14, [0036]); forming a first gate electrode (18, [0037]) over the first gate dielectric layer (fig. 3), wherein the first gate … extends on … a top surface of the first semiconductor fin (fig. 3); …depositing a first gate spacer (20, [0044], fig. 3) on a sidewall of the first gate electrode…” of the claimed invention.
Jang and Balakrishnan in combination disclose some features of the claimed invention but there is no motivation/teaching and do not render obvious to combine/modify Jang and Balakrishnan or any other prior arts of record so that limitations of claim 1 as a whole can be met.
Therefore, the independent claim 1 is allowed. The depended claims 2-9 are allowed for their dependency to claim 1.

Claim 10 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…forming a gate electrode over the gate dielectric layer; selectively growing a gate spacer from sidewalls of the gate electrode, wherein portions of the gate dielectric layer on sidewalls of the semiconductor fin are exposed during and after the gate spacer is selectively grown; and forming a epitaxy semiconductor region based on the semiconductor fin using the gate spacer as a mask”.

Jang et al. (US publication 2015/0357434 A1) discloses some features “…etching the … dielectric layer ([0043], fig. 8) … to expose a portion of the semiconductor fin (fig. 8); and forming an epitaxy semiconductor region based on the semiconductor fin ([0044], fig. 9)” of the claimed invention.
Balakrishnan and Jang in combination disclose some features of the claimed invention but there is no motivation/teaching and do not render obvious to combine/modify Balakrishnan and Jang or any other prior arts of record so that limitations of claim 11 as a whole can be met.
Therefore, the independent claim 10 is allowed. The depended claims 11-16 are allowed for their dependency to claim 10.

Claim 17 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…forming an oxide layer on a surface of a semiconductor fin; forming a gate electrode over the oxide layer; selectively forming an inhibitor film on the oxide layer, with a sidewall of the gate electrode exposed; selectively growing a gate spacer on the exposed sidewall of the gate electrode, wherein the inhibitor film prevents fin spacers to 
Balakrishnan et al. (US publication 2017/0117409 A1) discloses some features “…forming a gate stack (16+18, [003], fig. 3) over an oxide layer (12L, [0026]), wherein the gate stack comprises: a gate electrode (18) … wherein the gate stack covers a first portion of the oxide layer, and wherein a second portion of the oxide layer is exposed (fig. 4)…” of the claimed invention.
Manger et al. (US publication 2007/0254442 A1) discloses some features “…selectively growing a gate spacer (5, [0068], fig. 3e)…” of the claimed invention.
Balakrishnan and Manger in combination disclose some features of the claimed invention but there is no motivation/teaching and do not render obvious to combine/modify Balakrishnan and Manger or any other prior arts of record so that limitations of claim 16 as a whole can be met.
Therefore, the independent claim 16 is allowed. The depended claims 18-20 are allowed for their dependency to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205. The examiner can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828